Exhibit 10.1

 

DEBT EXCHANGE AGREEMENT

 

THIS DEBT EXCHANGE AGREEMENT (this “Agreement”) is made and entered into as of
November 15, 2018 by and among STAFFING 360 SOLUTIONS, INC., a Delaware
corporation (“Issuer”), and JACKSON INVESTMENT GROUP, LLC, a Georgia limited
liability company (“Investor”).

 

RECITALS

 

A.Issuer, certain subsidiaries of Issuer and Investor are parties to that
certain Amended and Restated Note Purchase Agreement, dated as of September 15,
2017 (the “Original Purchase Agreement”), as amended pursuant to that certain
(i) First Omnibus Amendment, Joinder and Reaffirmation Agreement, dated as of
August 27, 2018 (the “First Omnibus Amendment”; the Original Purchase Agreement
as amended by the First Omnibus Amendment is referred to herein as the “Existing
Purchase Agreement”), and (ii) Second Omnibus Amendment and Reaffirmation
Agreement dated as of the date hereof (the “Second Omnibus Amendment”; the
Existing Purchase Agreement as amended by the Second Omnibus Amendment and as it
may hereafter be amended, restated, supplemented or modified from time to time
is referred to herein as the “Purchase Agreement”); capitalized terms used but
not otherwise defined herein shall have the meanings assigned thereto in the
Purchase Agreement.

 

B.Pursuant to the Existing Purchase Agreement, Issuer issued to Investor its (i)
12% Senior Secured Promissory Note due September 15, 2020, dated September 15,
2017, in the original principal amount of $40,000,000 (the “Original Senior
Note”) in exchange for the purchase price therefore, and (ii) 12% Senior Secured
Promissory Note due September 15, 2020, dated August 27, 2018, in the principal
amount of $8,427,794 (the “Second Senior Note”) in exchange for the purchase
price therefor.

 

C.As of the date hereof (i) immediately prior to giving effect to the Second
Omnibus Amendment and the exchange contemplated by this Agreement, the
outstanding principal balance under the Original Senior Note is $40,000,000, and
(ii) the outstanding principal balance under the Second Senior Note is
$8,427,794.

 

D.Issuer desires to cause $13,000,000 in outstanding principal amount (such
outstanding principal amount being referred to herein as the “Debt Exchange
Amount”) of the total outstanding principal amount of indebtedness under the
Original Senior Note to be satisfied and cancelled in exchange for the issuance
of Series E Convertible Preferred Stock of Issuer (“Preferred Stock”) to
Investor, upon the terms and conditions as set forth herein.

 

E.Investor desires to acquire shares of Preferred Stock in exchange for the
satisfaction and cancellation of the Debt Exchange Amount under the Original
Senior Note, upon the terms and conditions as set forth herein.

 

 



--------------------------------------------------------------------------------

F.Issuer and Investor are entering into this Agreement to set forth the terms
and conditions applicable to the Debt Exchange (as defined below).

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged by the parties hereto, the parties hereby agree as follows:

 

Article 1

 

THE DEBT EXCHANGE

 

1.1Exchange.

 

(a)Investor hereby agrees, subject to the terms and conditions set forth herein,
to exchange the Debt Exchange Amount under the Original Senior Note for thirteen
thousand (13,000) shares of the Preferred Stock (the “Exchange Shares”) at an
exchange price of One Thousand Dollars ($1,000) per share (the “Debt Exchange”),
with such Debt Exchange Amount under the Original Senior Note being deemed fully
satisfied and cancelled upon the consummation of the Debt Exchange in accordance
with the terms of this Agreement.  

 

(b)Subject to the terms and conditions of this Agreement, the consummation of
the Debt Exchange shall take place at a closing (the “Closing”) which shall be
held on the date hereof (the “Closing Date”). At the Closing, the Issuer shall
(i) issue to the Investor the Exchange Shares and shall deliver to the Investor
certificates representing the Exchange Shares, and (ii) issue and deliver to the
Investor that certain Amended and Restated 12% Senior Secured Promissory Note
due September 15, 2020, dated the Closing Date, in the principal amount of
$27,312,000, in the form attached hereto as Exhibit A (the “Amended and Restated
Note”), which Amended and Restated Note by its terms will amend, restate and
replace in its entirety the Original Senior Note in order to (i) reflect the
cancellation and satisfaction of the Debt Exchange Amount under the Original
Senior Note resulting from the Debt Exchange, (ii) to evidence $250,000 in
principal amount of new indebtedness incurred by Issuer to Investor as payment
of the commitment fee required to be paid under the Second Omnibus Amendment in
connection with the Debt Exchange, and (iii) to evidence $62,000 in principal
amount of new indebtedness incurred by Issuer to Investor as payment of certain
legal fees and transaction expenses of Investor required to be paid by Issuer
under Section 5.8.

 

(c)The Exchange Shares will be issued by Issuer to Investor on the Closing Date
in exchange for the full satisfaction and cancellation of the Debt Exchange
Amount under the Original Senior Note as contemplated by the Debt Exchange, and
from and after the consummation of the Debt Exchange, the payment obligations of
Issuer to Investor in respect of the Original Senior Note shall be evidenced by
the Amended and Restated Note, which shall amend, restate and replace the
Original Senior Note in its entirety. If as a result of the Debt Exchange,
fractional shares of Preferred Stock would be required to be issued, such
fractional shares shall be rounded up or down to the nearest whole share. Issuer
shall pay any documentary, stamp or similar issue or transfer tax due with
respect to the Debt Exchange.

 

 



--------------------------------------------------------------------------------

1.2Legend. Any certificate or certificates representing the Exchange Shares (or
any part thereof) will bear the following legend, together with any and all
other legends as may be required pursuant to applicable law (and Issuer may
issue appropriate corresponding stop transfer instructions to any transfer agent
for any of such securities):

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or under any applicable state law and
may not be transferred, sold or otherwise disposed of unless registered under
such act and applicable state laws or unless an exemption from the registration
requirements under such act or applicable state law requirements is available.”

 

Such legend and the stop transfer instructions shall be removed and Issuer shall
issue a certificate representing such securities without such legend to the
holder thereof if (i) such securities are registered under the Securities Act of
1933, or (ii) if such securities are sold pursuant to Rule 144 under the
Securities Act of 1933, or (iii) if such securities are eligible for transfer
under Rule 144(k) under the Securities Act of 1933, and, in the case of (ii) or
(iii), when Investor has furnished to Issuer evidence to such effect that Issuer
finds reasonably satisfactory which may include, without limitation, an opinion
of counsel reasonably acceptable to Issuer (as to form and substance and
counsel).

 

Article 2

 

REPRESENTATIONS AND WARRANTIES OF ISSUER

 

Issuer hereby represents and warrants to Investor that:

 

2.1Corporate Status. Issuer is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite corporate or other power and authority to carry on its business as now
being conducted.

 

2.2Capitalization. On the Closing date and upon the filing with the Secretary of
State of the State of Delaware and effectiveness of the Certificate of
Designation creating the Preferred Stock in the form of Exhibit B attached
hereto (the “Certificate of Designation”), the authorized capital stock of
Issuer consists of 60,000,000 shares, consisting of (a) 40,000,000 authorized
shares of common stock, par value $0.00001 per share (the “Common Stock”), and
(b) 20,000,000 authorized shares of preferred stock, of which (1) one million
six hundred sixty three thousand eight (1,663,008) are designated as Series A
Preferred Stock, (2) two hundred thousand (200,000) are designated as Series B
Preferred Stock, (3) two million (2,000,000) are designated as Series C
Preferred Stock, (4) thirteen thousand (13,000) shares are designated as Series
E Convertible Preferred Stock.  As of the date of this Agreement and immediately
prior to the Debt Exchange, 5,015,018 shares of Common Stock are issued and
outstanding and no shares of preferred stock are issued or outstanding (other
than the Preferred Stock to be issued to Investor pursuant to this Agreement).  

 

2.3Power and Authority; Binding Agreement. Issuer has the requisite corporate
power and authority to execute and deliver, and when the Certificate of
Designation has been adopted and

 



--------------------------------------------------------------------------------

filed with the Secretary of State of the State of Delaware, to perform its
obligations under the Certificate of Designation and this Agreement, and Issuer
has taken all necessary corporate action to authorize the execution, delivery
and performance of the Certificate of Designation, this Agreement and the
consummation of the Debt Exchange. This Agreement has been duly executed and
delivered by Issuer and, assuming the due authorization, execution and delivery
by Investor, constitutes the valid and binding agreement of Issuer enforceable
against Issuer in accordance with its terms.

 

2.4Non-Contravention. The execution and delivery of this Agreement does not, and
the consummation of the transactions contemplated by this Agreement and the
Certificate of Designation, and compliance with the provisions hereof and
thereof, will not, conflict with, or result in any violation of, or default
(with or without notice or lapse of time, or both) under the Certificate of
Incorporation or By-laws of Issuer. The execution and delivery of this Agreement
does not, and the consummation of the transactions contemplated by this
Agreement and the Certificate of Designation and the compliance with the
provisions hereof will not, conflict with, or result in any violation of, or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation or
loss of a benefit under, or result in the creation of any lien or encumbrance
upon any of the properties or assets of Issuer or any of its subsidiaries under,
(i) any loan or credit agreement, note, bond, mortgage, indenture, lease or
other agreement, obligation, instrument, permit, concession, franchise, license
or similar authorization applicable to Issuer or any of its subsidiaries or
their respective properties or assets or (ii) any judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to Issuer or any of its
subsidiaries or their respective properties or assets, other than any such
conflicts, violations, defaults, rights, losses, liens or encumbrances that,
individually or in the aggregate, are not reasonably likely to have a material
adverse effect on (x) the business condition of Issuer and its subsidiaries
taken as a whole or (y) the ability of Issuer to perform its obligations under
this Agreement, the Certificate of Designation, the Purchase Agreement, the
Amended and Restated Note, the Warrant Amendment, the Second Senior Note or any
other Transaction Document.

 

2.5Consents and Governmental Approvals. No consent, approval, order or
authorization of, action by or in respect of, or registration, declaration or
filing with, any federal, state, local or foreign government, any court,
administrative, regulatory or other governmental agency, commission, body or
authority or any non-governmental self-regulatory agency, commission, body or
authority (each a “Governmental Entity”) is required by Issuer in connection
with the execution and delivery of this Agreement by Issuer or the consummation
by the Issuer of Debt Exchange or the other transactions contemplated by this
Agreement, the Amended and Restated Note, the Certificate of Designation, the
Omnibus Amendment and the Warrant Amendment, except for the filing of the
Certificate of Designation with the Secretary of State of the State of Delaware,
and such other consents, approvals, orders or authorizations the failure of
which to be made or obtained, individually or in the aggregate, is not
reasonably likely to have a material adverse effect on the Issuer or the ability
of Issuer to perform its obligations hereunder and thereunder.

 

2.6Valid Issuance. When issued pursuant to this Agreement in connection with the
Debt Exchange (a) the Exchange Shares will be duly authorized, validly issued,
fully paid and non-

 



--------------------------------------------------------------------------------

assessable, and Investor will receive good title to such shares, free and clear
of any liens, claims, security interest or encumbrances, and (b) the Amended and
Restated Note will be duly authorized and validly issued, free and clear of any
liens, claims, security interest or encumbrances.

 

Article 3

 

REPRESENTATIONS AND WARRANTIES OF INVESTOR

 

The Investor represents and warrants to the Issuer that:

 

3.1Authority. Investor has all requisite power and authority to execute and
deliver, and perform its obligations under, this Agreement. All acts required to
be taken by Investor to enter into this Agreement and consummate the
transactions contemplated hereby have been properly taken.

 

3.2Title to the Original Senior Note. Investor is the record and beneficial
holder of the Original Senior Note, and holds the Original Senior Note free and
clear of all claims, liens, security interests, title defects and objections or
any other encumbrances of any kind or nature whatsoever.

 

3.3Investment Intent. Investor is acquiring the Exchange Shares being delivered
to Investor under this Agreement for its own account and with no present
intention of distributing or selling any of them in violation of the Securities
Act of 1933 or any applicable state securities law. Investor will not sell or
otherwise dispose of any of such Exchange Shares unless such sale or other
disposition has been registered or is exempt from registration under the
Securities Act of 1933 and has been registered or qualified or is exempt from
registration or qualification under applicable state securities laws. Investor
understands that the Exchange Shares it is acquiring under this Agreement have
not been registered under the Securities Act of 1933 by reason of their
contemplated issuance in transactions exempt from the registration and
prospectus delivery requirements of the Securities Act of 1933 and that the
reliance of Issuer on this exemption is predicated in part on these
representations and warranties of Investor. Investor acknowledges and agrees
that a restrictive legend consistent with the foregoing has been or will be
placed on the certificates for the Exchange Shares and related stop transfer
instructions will be noted in the transfer records of the Issuer and/or its
transfer agent for the Exchange Shares, and that such Investor will not be
permitted to sell, transfer or assign any of the Exchange Shares acquired
hereunder until such Exchange Shares are registered or an exemption from the
registration and prospectus delivery requirements of the Securities Act of 1933
is available.

 

3.4Investor Status. Investor (i) is either (x) a “Qualified Institutional Buyer”
as such term is defined in Rule 144A under the Securities Act of 1933 or (y) an
“accredited investor” as such term is defined in Rule 501 of Regulation D
promulgated under the Securities Act of 1933; (ii) has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the investments to be made by it hereunder; (iii) has
the ability to bear the economic risks of its investments for an indefinite
period of time; and (iv) has sole investment discretion with respect to the Debt
Exchange; and (v) has been given an opportunity to obtain such information from
Issuer as Investor deems necessary or appropriate with respect to the Debt
Exchange.

 



--------------------------------------------------------------------------------

 

 

 

 

Article 4

 

CONDITIONS

 

4.1Issuer’s Conditions. The obligations of Issuer to consummate the Debt
Exchange and the other transactions contemplated by this Agreement shall be
subject to fulfillment of the following conditions on or prior to the Closing
Date:

 

(a)The representations and warranties of Investor set forth in Article 3 shall
be true and correct on and as of the Closing Date.

 

(b)All proceedings, company or otherwise, required to be taken by Investor on or
prior to the Closing in connection with this Agreement, the Debt Exchange and
the issuance of the Amended and Restated Note contemplated hereby, shall have
been duly and validly taken, and all necessary consents, approvals or
authorizations required to be obtained by Investor on or prior to the Closing
shall have been obtained.

 

4.2Investor’s Conditions. The obligations of Investor to consummate the Debt
Exchange and the other transactions contemplated by this Agreement shall be
subject to fulfillment of the following conditions on or prior to the date of
Closing:

 

(a)The representations and warranties of Issuer set forth in Article 2 shall be
true and correct on and as of the Closing Date;

 

(b)All proceedings, corporate or otherwise required to be taken by Issuer on or
prior to the Closing in connection with (i) the consummation of the Debt
Exchange, the issuance of the Exchange Shares, the issuance of the Amended and
Restated Note, (ii) the execution, delivery and performance of the this
Agreement, the Amended and Restated Note, the Second Omnibus Amendment and the
Warrant Amendment (as defined below), and (ii) the adoption, approval and filing
of the Certificate of Designation, in each case, shall have been duly and
validly taken, and all necessary consents, approvals or authorizations required
to be obtained by Issuer on or prior to the Closing shall have been obtained;

 

(c)A copy of the Certificate of Designation in the form of Exhibit B attached
hereto, as filed with, and certified as of a recent date by, the Secretary of
State of the State of Delaware, shall have been delivered to Investor, and such
Certificate of Designation shall be in full force and effect and shall not have
been amended, supplemented or modified from the form thereof attached hereto as
Exhibit B hereto without the prior written consent of Investor;

 

(d)Issuer shall have issued the Exchange Shares to the Investor, and not later
than three Business Days after the date hereof (or such later date as Investor
may agree in writing) Issuer shall have executed and delivered to Investor, one
or more original stock certificates, registered in

 



--------------------------------------------------------------------------------

the name of Investor, representing duly authorized, validly issued, fully paid
and non-assessable Exchange Shares;

 

(e)Issuer shall have issued, executed and delivered to Investor the Amended and
Restated Note in the form attached hereto as Exhibit A;

 

(f)Issuer has, and has caused each of its subsidiaries party thereto to, execute
and deliver to Investor the Second Omnibus Amendment in the form attached hereto
as Exhibit C, and the conditions precedent to the effectiveness of the Second
Omnibus Amendment set forth in Section 4 thereof shall have been satisfied in
full (or waived in writing by the Investor);

 

(g)Issuer has executed and delivered to Investor the Amendment No. 2 (the
“Warrant Amendment”) to the Existing Warrant Agreement in the form attached
hereto as Exhibit D;

 

(h)No action, proceeding, investigation, regulation or legislation shall have
been instituted, threatened (in writing) or proposed before any court,
governmental agency or legislative body to enjoin, restrain, or prohibit, or to
obtain substantial damages in respect of, or which is related to or arises out
of, this Agreement or the consummation of the Debt Exchange contemplated hereby,
the Certificate of Designation, the Amended and Restated Note, the Second
Omnibus Amendment or the Warrant Amendment, or which, in Investor’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated hereby and thereby;

 

(i)No Material Adverse Effect has occurred since June 30, 2018; and

 

(j)No Default or Event of Default shall exist.

 

Article 5

 

MISCELLANEOUS

 

5.1Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective must be in writing and shall be delivered in the manner
set forth in Section 10.1 of the Purchase Agreement.

 

5.2Headings. The headings in this Agreement are for purposes of reference only
and are not to be considered in construing this Agreement.

 

5.3Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered (including by telecopy or other
electronic transmissions, e.g. .pdf) constitutes an original and all together
shall constitute one Agreement.  

 

5.4Enforceability. Subject to the right of rescission in favor of Investor set
forth in Section 5.8, if any term or provision of this Agreement, or the
application thereof to any person or circumstance, is, to any extent, invalid or
unenforceable, the remaining terms and provisions of this Agreement or
application to other Persons and circumstances are not invalidated thereby, and

 



--------------------------------------------------------------------------------

each term and provision hereof is to be construed with all other remaining terms
and provisions hereof to effect the intent of the parties hereto to the fullest
extent permitted by law.

 

5.5Law Governing. This Agreement is to be construed and enforced in accordance
with and shall be governed by the laws of the State of New York applicable to
contracts executed in and to be fully performed in that state.

 

5.6Confidentiality. Until Issuer makes a press release or other public
announcement or SEC filing about the Debt Exchange, Investor will maintain the
confidentiality of the Debt Exchange and the terms of the Debt Exchange.

 

5.7Investor’s Right of Rescission.  If Issuer has not received, within sixty
(60) days of the Closing, a written communication from NASDAQ, in form and
substance satisfactory to Investor, confirming its oral communications with
Issuer prior to Closing to the effect that (i) Issuer has satisfied the
conditions to continued listing contained in the letter from NASDAQ to the
Issuer dated October 23, 2018 and that the Panel has determined to continue the
listing of the Issuer’s common stock, and (ii) no shareholder approval by Issuer
is required with respect to the consummation of the Debt Exchange (including,
without limitation, the creation and/or issuance of the Preferred Stock in
connection therewith), then (a) Investor shall have the option in its sole
discretion (which option shall be exercised by written notice by Investor to
Issuer making specific reference to this Section 5.7) to rescind the Debt
Exchange and the transactions contemplated hereby and by the Amended and
Restated Note, the Second Omnibus Amendment and the Warrant Amendment, and (b)
if such option is exercised by Investor, then Issuer shall promptly (and in any
event within five (5) Business Days thereafter), at its sole cost and expense,
execute and deliver to Investor such documents and instruments and take such
steps as shall be necessary or appropriate, in the reasonable judgment of
Investor and its counsel, to rescind and cancel ab initio the Debt Exchange and
the other transactions contemplated hereby and by the Amended and Restated Note,
the Second Omnibus Amendment and the Warrant Amendment, so as to restore the
parties hereto to the same position as if such Debt Exchange and such related
transactions had not occurred, including, without limitation, the execution and
delivery by Issuer to Investor of (i) a rescission agreement, in form and
substance reasonably satisfactory to Investor and its counsel, and (ii) a new
12% Senior Secured Promissory Note due September 15, 2020 in the principal
amount of $40,000,000, substantially in the form of the Original Senior Note as
in effect immediately prior to the Closing.

 

5.8Payment of Fees and Expenses of Investor.  Issuer hereby agrees to pay on the
Closing Date all of the reasonable fees and transaction expenses incurred by
Investor in connection with the Debt Exchange and the other transactions
contemplated by this Agreement, the Amended and Restated Note, the Second
Omnibus Amendment and the Warrant Amendment, including, without limitation, the
payment of all reasonable attorneys’ fees and expenses of Investor’s counsel and
other advisors.  The parties hereto hereby agree that the payment of all such
fees and expenses is to be accomplished by adding the amount all such fees and
expenses to the principal amount of the Amended and Restated Note to be issued
on the Closing Date.

 

[Remainder of page intentionally blank; next page is signature page]




 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Debt Exchange Agreement to be
duly executed and delivered as of the day and year first above written.

 

ISSUER:

 

STAFFING 360 SOLUTIONS, INC.

 

 

By: /s/ Brendan Flood

Name: Brendan Flood

Title:   Chairman and Chief Executive Officer

 

 

INVESTOR:

 

JACKSON INVESTMENT GROUP, LLC

 

 

By: /s/ Douglas B. Kline

Name:  Douglas B. Kline

Title:    Chief Financial Officer

 




 



--------------------------------------------------------------------------------

EXHIBIT A

 

Form of Amended and Restated 12% Senior Secured Promissory Note

 

[Copy to be attached hereto]




 



--------------------------------------------------------------------------------

EXHIBIT B

 

Form of Certificate of Designation

 

[Copy to be attached hereto]




 



--------------------------------------------------------------------------------

EXHIBIT C

 

Form of Second Omnibus Amendment

 

[Copy to be attached hereto]




 



--------------------------------------------------------------------------------

EXHIBIT D

 

Form of Amendment No. 2 to Existing Warrant Agreement

 

[Copy to be attached hereto]

 

 

